.Simmons, C. J.
'When this case was here before (97 Ga. 164), it was decided that, under the facts as they appeared at the trial, the railway company was not liable for the injury sustained by the plaintiff; and the declaration, as1 it now stands with the amendment allowed since the decision of this court, not making a case substantially different from what appeared in the former record, the court erred in refusing to sustain the demurrer to the amended declaration on the ground that no cause, of action was set out.

Judgment reversed.


All the Justices concurring.

Action for damages. Before Judge Norwood. City court of Savannah,. July .term, 1897.
Erwin, duBignon, Chisholm & Clay, for plaintiff in error.
Wm. W. Cordon Jr., contra.